UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1302


THOMAS GLASS,

                Plaintiff - Appellant,

          v.

RYDER INTEGRATED LOGISTIC CORP.; BETH TEAGUE, Inclusive,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-03501-JKB)


Submitted:   August 23, 2016                 Decided:   September 1, 2016


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Glass, Appellant Pro Se.     David William Erb, FISHER &
PHILLIPS, LLP, Westminster, Maryland; Jason Alex Storipan,
FISHER & PHILLIPS, LLP, Murray Hill, New Jersey, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Glass appeals the district court’s order granting

the motion to dismiss his civil action.             We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                See Glass v. Ryder

Integrated Logistic Corp., No. 1:15-cv-03501-JKB (D. Md. Mar.

14, 2016).    We grant leave to proceed in forma pauperis.                 We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2